Citation Nr: 1627530	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in January 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when it is raised by the record.  The Veteran raised the matter of entitlement to a TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.

In April 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to August 29, 2014, the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear.

2.  Since August 29, 2014, at its worst, the Veteran's bilateral hearing loss has been manifested by no more than Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 29, 2014, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

2.  Since August 29, 2014, the criteria for an evaluation of 30 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the April 2016 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examination.  Thus, there is no evidence that additional records have yet to be requested, or that additional examination is in order. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6100 for hearing impairment.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations are to be conducted without the use of hearing aids.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulatory provisions also provide two circumstances under which Table VIA, to determine numeric designation of hearing impairment based only on pure tone threshold average, can be employed.  One is where the pure tone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz  are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.

Initially, the Board notes that there is an April 2009 VA outpatient audiological evaluation of record.  Unfortunately, this evaluation is inadequate for rating purposes.  The evaluation lacks the required Maryland CNC speech discrimination findings necessary to determine the numeric designation of hearing impairment based on pure tone thresholds and speech discrimination (Table VI).  In addition, the evaluation does not demonstrate exceptional patterns of hearing impairment pursuant to 38 C.F.R. 4.86 necessary to determine the numeric designation of hearing impairment based only on pure tone threshold average alone (Table VIA).  However, even if it is assumed that the speech discrimination scores complied with the Maryland CNC, audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
70
80
LEFT
25
35
40
75
80

Speech audiometry revealed speech recognition ability of 80 percent in each ear.  The Veteran had a puretone average of 59 in the right ear and 58 in the left ear. These results correspond to hearing impairment of Level IV in both ears which corresponds only to a 10 percent rating. 

On the VA audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
75
85
LEFT
25
40
45
80
85

The December 2009 examination revealed the four frequency pure tone threshold average of 64 in the right ear and 63 in the left ear with speech recognition of 78 percent in the right ear and 56 percent in the left ear.  This corresponds to a numeric designation of Level IV hearing for the right ear and Level VII hearing for the left ear.  38 C.F.R. § 4.87, Table VI.  These combined numeric designations result in assigning a 20 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

On the VA audiological evaluation on August 29, 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
90
85
LEFT
40
55
65
90
90

The August 2014 VA audiological examination revealed the four frequency pure tone threshold average of 73 in the right ear and 75 in the left ear.  The evaluation lacks the required Maryland CNC speech discrimination findings necessary to determine the numeric designation of hearing impairment based on pure tone thresholds and speech discrimination (Table VI).  In this case, however, as the evaluation demonstrates exceptional patterns of hearing impairment pursuant to 38 C.F.R. 4.86(a), the numeric designation of hearing impairment based only on pure tone threshold average alone (Table VIA) is for application and corresponds to a numeric designation of Level VI hearing for each ear.  These combined numeric designations result in assigning a 30 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

On private audiological evaluation in March 2016, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
90
95
LEFT
45
65
75
90
90

The March 2016 audiological examination revealed the four frequency pure tone threshold average of 79 in the right ear and 80 in the left ear with speech recognition of 84 percent in the right ear and 88 percent in the left ear.  The evaluation does not indicate whether the audiologist utilized the required Maryland CNC speech discrimination findings necessary to determine the numeric designation of hearing impairment based on pure tone thresholds and speech discrimination (Table VI).  Even assuming for the case of argument that it was, this corresponds to a numeric designation of Level III hearing for each ear.  However, as the evaluation demonstrates exceptional patterns of hearing impairment pursuant to 38 C.F.R. 4.86(a), the numeric designation of hearing impairment based only on pure tone threshold average alone (Table VIA) is for application and corresponds to a numeric designation of Level VII hearing for the right ear and Level VI hearing for the left ear.  38 C.F.R. § 4.87, Table VIA.  These combined numeric designations result in assigning a 30 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

As shown above, the audiometric examinations support no more than a 20 percent evaluation for bilateral hearing loss prior to August 29, 2014; they do, however, support a 30 percent evaluation, but no higher, from August 29, 2014.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, although the December 2009 VA examiner only noted that the Veteran reported decreased hearing since 1970, he has not demonstrated any prejudice caused by a deficiency in the examination.  

The Board has considered the Veteran's reports that he has difficulty hearing more than one person talking and the lay statements concerning the Veteran's difficulty hearing.  In determining the actual degree of disability, however, the examination findings are probative as to the actual degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  As such, the discussion above reflects that the symptoms of the Veteran's bilateral hearing loss are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  The criteria pertaining to hearing impairment in the Rating Schedule focus on decibel loss and speech discrimination ranges.  Thus, functional impairment due to the Veteran's hearing loss, and in particular difficulty hearing more than one person talk at a time, is a disability picture that is considered in the current schedular rating criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, the service-connected tinnitus has not been shown to affect the hearing loss in a manner that is not contemplated by the schedular criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

Entitlement to an evaluation in excess of 20 percent prior to August 29, 2014, for bilateral hearing loss is denied.

Entitlement to an evaluation of 30 percent, but no higher, from August 29, 2014, for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, a request for TDIU has been reasonably raised by the record.  Rice, 22 Vet. App. at 447.  The Veteran essentially contends that he is unable to follow substantially gainful employment due to his service-connected disabilities.  At his hearing in April 2016, the Veteran testified that he could not do his job out in the field because his hearing loss was a safety concern, that he was brought back to work in the warehouse, and that he retired early because of his hearing problems.  The TDIU claim, however, has not been the subject of appropriate notice. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As the Veteran served in Vietnam and is presumed to have been exposed to agent orange, a medical opinion should be obtained regarding his claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained concerning the claim for service connection for hypertension.  The examiner must review the electronic records. 

The clinician must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension which began in or is etiologically related to any incident of the Veteran's service, including conceded Agent Orange exposure. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure). The examiner's attention is directed to the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.  

The examiner's attention is also directed to the Veteran's reports that he had to take salt tablets in service.

2. Consideration of a TDIU, on a schedular or extraschedular basis, should be undertaken after appropriate notice of how to substantiate the claim for TDIU is provided.  

3. If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


